DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Specification
Applicant’s amendments to the specification have overcome the previously cited objections and thus the objections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 7, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagatani (JP 2007307767 A).
	Regarding claim 1, Nagatani teaches the production of a copper (electrically conductive) foil by placing a carrier foil (flexible substrate) in a vacuum chamber to undergo cleaning by pre-sputtering with 
	Regarding claim 7, Nagatani teaches the copper foil layer may be deposited by a combination of electron beam vapor deposition and magnetron sputtering (para 0062-0063).
	Regarding claim 14, Nagatani teaches the electrically conductive material is copper, as described in the claim 1 rejection.
	Regarding claim 15, Nagatani teaches the electrically conductive material is copper, as described in the claim 1 rejection.
	  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagatani (JP 2007307767 A).
Regarding claim 10, Nagatani teaches the electrolytic copper foil layer has a thickness between 0.5 and 12 micrometers (para 0048, 0062-0063). Nagatani fails to explicitly teach that the copper foil layer has a thickness of less than 3 micrometers. However, one would have expected the use of any value within the Nagatani range to have yielded similar results. Absent any showing of criticality, it 
	Regarding claim 11, Nagatani teaches the electrolytic copper foil layer has a thickness between 0.5 and 12 micrometers (para 0048, 0062-0063). Nagatani fails to explicitly teach that the copper foil layer has a thickness of less than 1 micrometers. However, one would have expected the use of any value within the Nagatani range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.5 to 12 micrometers, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

	Claims 1-3, 5-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3181209 A) in view of Yanagida (JP S60211065 A).
Regarding claim 1, Smith (US 3181209 A) teaches the production of a metal (electrically conductive) foil that does not vary with thickness (col 7 line 29-50), comprising an elongated strip of material acting as a (flexible) substrate to accommodate coating (depositing a layer) by the vapor source (col 5 line 19-38) and peeling the coating (layer) from the strip (substrate) as a foil (col 5 line 53-64). Smith fails to explicitly teach an ion etching process is performed at least on the surface region of the flexible substrate prior to depositing the layer of the electrically conductive material. 
However, Yanagida (JP S60211065 A), in the analogous art of producing a metal foil by peeling from a substrate, teaches applying a small pretreatment of reverse sputter etching (ion etching) to the substrate before forming a film by sputtering in order to control the adhesive force and allow the film to 
Regarding claim 2, the combination of Smith and Yanagida teaches the movable substrate 16 may be formed of stainless steel (metal) foil (Smith col 3 line 1-2; Fig. 1E).
Regarding claim 3, the combination of Smith and Yanagida teaches the movable substrate 16 may be formed of stainless steel foil (Smith col 3 line 1-2; Fig. 1E).
Regarding claim 5, the combination of Smith and Yanagida teaches the substrate may be glass (Smith col 8 line 1-9).
Regarding claim 6, the combination of Smith and Yanagida teaches vaporization (evaporation) of copper to deposit on the substrate (Smith col 2 line 39-58; Fig. 1B).
Regarding claim 12, the combination of Smith and Yanagida teaches the substrate (16 or 63) is ribbon-like (Smith Fig. 1E, Fig. 3).
Regarding claim 13, the combination of Smith and Yanagida teaches continuous foil production by passing the substrate around rollers over a vapor source and storing the deposited coating on another roller (roll to roll process) (Smith col 3 line 30-39; Fig. 1E, Fig. 3).
Regarding claim 14, the combination of Smith and Yanagida teaches aluminum foil production (Smith col 4 line 5-17) and copper foil production (Smith col 6 line 68-75, col 7 line 1 – 12).
Regarding claim 15, the combination of Smith and Yanagida teaches copper foil production (Smith col 6 line 68-75, col 7 line 1 – 12).

	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 3181209 A) in view of Yanagida (JP S60211065 A), as applied to claim 1 above, and further in view of Yamagata (EP0415206A2).
Regarding claim 4, the combination of Smith and Yanagida fails to explicitly teach that a plastic foil is used as a flexible substrate. However, Yamagata, in the analogous art of forming a metal foil by peeling from a substrate, teaches the use of resin substrates, such as plastic sheets, as substrate material  (Yamagata col 7 line 29-33) and as an alternative to metal or glass substrate (col 4 line 25-30). Smith teaches a glass or metal substrate (col 8 line 1-9) and thus it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the metal or glass substrate of Smith with a plastic substrate, as taught by Yamagata, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 7, the combination of Smith and Yanagida fails to explicitly teach that the layer is deposited by magnetron sputtering. However, Yamagata, in the analogous art of forming a metal foil by peeling from a substrate, teaches magnetron sputtering as an alternative deposition method to evaporation (col 3 line 19-21, col 4 line 31-34). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the vaporization/evaporation method of Smith (col 2 line 39-58) with a magnetron sputtering method because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

	Claims 1-2, 4-7, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (EP0415206A2) in view of Yanagida (JP S60211065 A).
Regarding claim 1, Yamagata (EP0415206A2) teaches the production of a metal (electrically conductive) foil comprising depositing component particles from a deposition source material consisting 
However, Yanagida (JP S60211065 A), in the analogous art of producing a metal foil by peeling from a substrate, teaches applying a small pretreatment of reverse sputter etching (ion etching) to the substrate before forming a film by sputtering in order to control the adhesive force and allow the film to be peeled off when desired without being peeled prematurely (para 0001 line 25-38). Yamagata and Yanagida both teach the substrate may be glass (Yamagata col 4 line 25-30; Yanagida para 0001 line 52) and Yamagata teaches that the substrate surface should have low adhesion from which the foil can be peeled off easily (col 4 line 25-29) and that the metal foil adheres to the substrate prior to the peeling step (col 6 line 1-12), thus requiring some degree of adhesion. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the reverse sputtering (ion etching) of Yanagida in the Yamagata process in order to control the adhesion of the film to the substrate such that the film does not adhere too weakly or strongly.
Regarding claim 2, the combination of Yamagata and Yanagida teaches the substrate may be an endless belt made of soft metal material (metal foil) (Yamagata col 5 line 29-32)
Regarding claim 4, the combination of Yamagata and Yanagida teaches the use of resin substrates, such as plastic sheets, as substrate material (Yamagata col 7 line 29-33).
Regarding claim 5, the combination of Yamagata and Yanagida teaches glass substrates can be used (Yamagata col 4 line 25-30).
claim 6, the combination of Yamagata and Yanagida teaches the deposition source material can be an evaporation source (Yamagata col 4 line 31-34).
Regarding claim 7, the combination of Yamagata and Yanagida teaches the deposition can be performed by magnetron sputtering (Yamagata col 3 line 1-8).
Regarding claim 10, the combination of Yamagata and Yanagida teaches a metal foil of thickness between 2 and 10 micrometers (Yamagata col 5 line 1-3, claim 4) but does not explicitly teach less than 3 micrometers. However, one would have expected the use of any value within the Yamagata range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 to 10 micrometers, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 12, the combination of Yamagata and Yanagida teaches the flexible substrate is ribbon-like (Yamagata col 1 line 17-35; Fig, 1, 2 – 5).
Regarding claim 13, the combination of Yamagata and Yanagida teaches the layer is deposited in an apparatus including a pair of guide rollers and a take-up roller to receive the resulting metal foil (roll-to-roll process) (Yamagata col 5 line 23-35; Fig. 1 – 4,6).
Regarding claim 14, the combination of Yamagata and Yanagida teaches the deposition source materials, and thus the electrically conductive materials, include aluminum and magnesium (Yamagata col 3 line 17-18).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (EP0415206A2) in view of Yanagida (JP S60211065 A), as applied to claim 2 above, and further in view of Smith (US 3181209 A).
claim 3, the combination of Yamagata and Yanagida fails to explicitly teach that the substrate is stainless steel. However, Smith, in the analogous art of forming a metal foil by peeling from a substrate, teaches a flexible substrate of stainless steel (col 3 line 1-2) and that stainless steel is desirable because it is relatively easy to peel a metal film from (col 7 line 52-75, col 8 line 1-9). Additionally, Smith teaches that the stainless steel substrate may be replaced by other metals or glasses (col 8 line 3-9) and Yamagata teaches that the substrate may be metal or glass (col 4 line 25-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the soft metal substrate of Yamagata with the stainless steel substrate of Smith because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (EP0415206A2) in view of Yanagida (JP S60211065 A), as applied to claim 1 above, and further in view of Rogers (US 5135554 A) and Applicant’s admitted state of the prior art.
Regarding claim 8, the combination of Yamagata and Yanagida teaches depositing multilayer metal foils (Yamagata col 6 line 40-48) but fails to explicitly teach that a first sublayer is deposited by a first vacuum coating process and a second sublayer is deposited by a second vacuum coating process, wherein the second vacuum coating process is associated with a stronger heat development. 	However, Rogers (US 5135554 A) teaches a sputtering apparatus including a take up roller (Fig. 1 – 18), as in Yamagata, with two or more rows of targets along the length of the substrate (col 2 line 63-68, col 3 line 1-3), and each row may include the same target material (col 4 line 37-49; Fig. 2 – 42, 44, 46, 48, 50, 52), which would apply sequential (sub)layers of the same material onto the substrate. Because Rogers teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit  
The combination of Yamagata, Yanagida, and Rogers teaches the deposition of a first sublayer by a first sputtering (vacuum coating) process and a second sublayer by a second sputtering (vacuum coating) process but fails to explicitly teach that the second vacuum coating process is associated with stronger heat development than the first vacuum coating process. However, Yamagata teaches that the physical vapor deposition process can be sputter deposition, vacuum deposition, or ion plating (col 2 line 53-55) and that an evaporation source is used in the case of ion plating and vacuum deposition (col 4 line 31-34), thus recognizing sputtering targets and evaporation sources as equivalents with regards to the invention. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the second sputtering source with an evaporation source with a reasonable expectation for success because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). 
Yamagata in view of Yanagida and Rogers teaches performing evaporation as a second vacuum coating process step, but does not explicitly teach performing a second vacuum coating process associated with stronger heat development. However, the applicant admits that evaporation is well known in the art to involve greater heat development than sputtering (Specification para 0025). Therefore, a person having ordinary skill in the art would have been aware that evaporation involves greater heat development than sputtering from the state of the art at the time of invention. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of 
Regarding claim 9, the combination of Yamagata in view of Yanagida and Rogers teaches the first sublayer deposited by magnetron sputtering and the second sublayer deposited by evaporation, as described in the claim 8 rejection.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (EP0415206A2) in view of Yanagida (JP S60211065 A), as applied to claim 14 above, and further in view of Smith (US 3181209 A).
Regarding claim 15, the combination of Yamagata and Yanagida fails to explicitly teach the electrically conductive material includes copper. However, Smith, in the analogous art of forming a metal foil by peeling from a substrate, teaches depositing a copper foil (col 2 line 45-72) or aluminum foil (col 4 line 5-17) by vaporization. Yamagata also teaches that deposition may be performed by evaporation (vaporization) (col 4 line 31-34) and may comprise aluminum (col 3 line 17-18). Because Smith teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use copper as the deposition source in the Yamagata process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

	Claims 1, 5, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (JP2013087297A) in view of Yanagida (JP S60211065 A).
laim 1, Sumitomo (JP2013087297A) teaches producing a metal film (foil) on a paper (flexible) substrate (para 0010) in a vapor deposition (working) chamber (para 0024 line 210), wherein the film has a purity of 99.9% or more (para 0010), and thus consists of same electrically conductive material throughout the thickness of the foil, by depositing a layer of the metal (electrically conductive material) by vacuum vapor deposition (para 0015, 0017) and peeling the layer off of the flexible substrate (para 0023). 
Sumitomo fails to explicitly teach ion etching process performed on the surface region of the flexible substrate prior to depositing the layer of electrically conductive material. However, Yanagida (JP S60211065 A), in the analogous art of producing a metal foil by peeling from a substrate, teaches applying a small pretreatment of reverse sputter etching (ion etching) to the substrate before forming a film by sputtering in order to control the adhesive force and allow the film to be peeled off when desired without being peeled prematurely (para 0001 line 25-38). Yanagida teaches the substrate may be glass (para 0001 line 52) and Sumitomo teaches the substrate surface should have low adhesion from which the foil can be peeled off easily (para 0023) and that the substrate material is not particularly limited so long as it can form a metal film and can peel off a metal film (para 0015). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the reverse sputtering (ion etching) of Yanagida in the Sumitomo process in order to control the adhesion of the film to the substrate.
Regarding claim 5, the combination of Sumitomo and Yanagida teaches using paper as the substrate (Sumitomo para 0015).
Regarding claim 10, the combination of Sumitomo and Yanagida teaches the thickness of the film can be less than 1000 nm, or 1 micron (Sumitomo para 0010) and thus less than 3 micron.
Regarding claim 11, the combination of Sumitomo and Yanagida teaches the thickness of the film can be less than 1000 nm, or 1 micron (Sumitomo para 0010).
claim 14, the combination of Sumitomo and Yanagida teaches the metal film can be made of aluminum, copper, or silver (Sumitomo para 0018).
Regarding claim 15, the combination of Sumitomo and Yanagida teaches the metal film can be made of copper (Sumitomo para 0018).

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (JP2013087297A) in view of Yanagida (JP S60211065 A), as applied to claim 1 above, and further in view of Smith (US 3181209 A).
Regarding claim 2, the combination of Sumitomo and Yanagida fails to explicitly teach a metal foil is used as the flexible substrate. However, Smith, in the analogous art of forming a metal foil by peeling from a substrate, teaches a flexible substrate of stainless steel (metal) (col 3 line 1-2) and that stainless steel is desirable because it is relatively easy to peel a metal film from (col 7 line 52-75, col 8 line 1-9). Additionally, Sumitomo teaches that the substrate is not particularly limited so long as it can form a metal film on its surface and peel off the metal film (para 0015). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the substrate of Sumitomo with the stainless steel substrate of Smith because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 3, as described in the claim 2 rejection, the combination of Sumitomo, Yanagida, and Smith teaches a stainless steel substrate (Smith col 3 line 1-2).

	Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo (JP2013087297A) in view of Yanagida (JP S60211065 A), as applied to claim 1 above, and further in view of Yamagata (EP0415206A2).
claim 4, the combination of Sumitomo and Yanagida fails to explicitly teach plastic is used as the flexible substrate. However, Yamagata, in the analogous art of forming a metal foil by peeling from a substrate, teaches a flexible substrate of plastic (col 7 line 22-39). Additionally, Sumitomo teaches that the substrate is not particularly limited so long as it can form a metal film on its surface and peel off the metal film (para 0015). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the substrate of Sumitomo with the plastic substrate of Yamagata because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 6, the combination of Sumitomo and Yanagida fails to explicitly teach the layer is deposited by evaporation. However, Yamagata teaches depositing a metal foil to be peeled by evaporation (col 4 line 31-34). Sumitomo teaches forming the layer by vacuum vapor deposition (para 0013) and is silent to the exact type of vapor deposition. Therefore, because Yamagata teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the layer of Sumitomo by evaporation, which is a type of vapor deposition, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 7, the combination of Sumitomo and Yanagida fails to explicitly teach the layer is deposited by evaporation. However, Yamagata, teaches depositing a metal foil to be peeled by magnetron sputtering (col 3 line 19-21, col 4 line 31-34). Sumitomo teaches forming the layer by vacuum vapor deposition (para 0013) and is silent to the exact type of vapor deposition. Therefore, because Yamagata teaches that such deposition methods were operable, it would have been obvious to a person .

	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (EP0415206A2) in view of Yanagida (JP S60211065 A) and Suzuki (US 3895671 A).
Regarding claim 16, Yamagata (EP0415206A2) teaches the production of a metal (electrically conductive) foil comprising depositing component particles from a deposition source material consisting of predetermined metal components onto a flexible substrate by a vacuum PVD process and peeling the thin film from the substrate surface to obtain a metal foil (col 2 line 6-19). Yamagata also teaches wrapping a flexible substrate partially around a cooling portion (roller) and the surface region deposited onto is opposite to the side of the substrate 5 facing the cooling portion 8 (col 6 line 15-39; Fig. 4), wherein the cooling roller 8 is located in a vacuum working chamber in which the electrically conductive material is deposited (col 6 line 17-22; Fig. 4).
Yamagata fails to explicitly teach ion etching at least on the surface region of the flexible substrate prior to depositing the layer of the electrically conductive material and while the flexible substrate is on the cooling roller and the surface region of the flexible substrate is on the side of the substrate that is opposite of the side of the substrate that faces the cooling roller, wherein the cooling roller is located in a vacuum working chamber in which the flexible substrate is ion etched. However, Yanagida (JP S60211065 A), in the analogous art of producing a metal foil by peeling from a substrate, teaches 
The combination of Yamagata and Yanagida fails to explicitly teach heating the flexible substrate and the layer of the electrically conductive material. However, Suzuki (US 3895671 A), in the analogous art of forming a metal thin sheet by peeling a deposited film from a substrate, teaches vacuum deposition of a thin sheet of beryllium (metal foil) onto a substrate (Abstract), wherein the substrate may be quartz glass and the beryllium is heated to be more easily removed from the substrate (col 3 line 25-46). Yamagata teaches the metal foil may be deposited onto a glass substrate (col 4 line 25-30). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat the metal foil of Yamagata, after deposition, to facilitate the peeling process.
claim 17, the combination of Yamagata, Yanagida, and Suzuki teaches that the adhesive force between the flexible substrate and the deposited layer is controlled (set) by the pretreatment (ion etching) to an adhesive force required in order to perform the peeling of the layer off of the flexible substrate when desired without being peeled prematurely (Yanagida para 0001 line 25-38).
Regarding claim 18, as described in the claim 16 rejection, the combination of Yamagata, Yanagida, and Suzuki teaches heating the metal foil (layer of electrically conductive material) to facilitate peeling, which necessarily occurs after deposition onto the flexible substrate.
Regarding claim 19, the combination of Yamagata, Yanagida, and Suzuki teaches heating the metal film and substrate to a temperature between 500 °C and 1200 °C (col 4 line 25-30) but does not explicitly teach heating to a temperature of 300 °C. However, the film and substrate must inherently be heated to 300 °C in order to reach the higher temperature range to 500 °C to 1200 °C.


	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata (EP0415206A2) in view of Yanagida (JP S60211065 A) and Seita (US 20040001957 A1).
Regarding claim 16, Yamagata (EP0415206A2) teaches the production of a metal (electrically conductive) foil comprising depositing component particles from a deposition source material consisting of predetermined metal components onto a flexible substrate by a vacuum PVD process and peeling the thin film from the substrate surface to obtain a metal foil (col 2 line 6-19). Yamagata also teaches wrapping a flexible substrate partially around a cooling portion (roller) and the surface region deposited onto is opposite to the side of the substrate facing the cooling portion (col 6 line 15-39; Fig. 4 – 5, 8), wherein the cooling roller is located in a vacuum working chamber in which the electrically conductive material is deposited (col 6 line 17-22; Fig. 4 – 8).

The combination of Yamagata and Yanagida fails to explicitly teach heating the flexible substrate and the layer of the electrically conductive material. However, Seita (US 20040001957 A1), in the analogous art of depositing and peeling a metal foil from a substrate, teaches forming a metal foil on a carrier resin substrate, wherein the foil is peelable from the resin by heating (para 0063). Additionally, 
Regarding claim 17, the combination of Yamagata, Yanagida, and Seita teaches that the adhesive force between the flexible substrate and the deposited layer is controlled (set) by the pretreatment (ion etching) to an adhesive force required in order to perform the peeling of the layer off of the flexible substrate when desired without being peeled prematurely (Yanagida para 0001 line 25-38).
Regarding claim 18, as described in the claim 16 rejection, the combination of Yamagata in view of Yanagida and Seita teaches heating the metal foil (layer of electrically conductive material) to facilitate peeling, which necessarily occurs after deposition onto the flexible substrate.
Regarding claim 19, Seita teaches that the lower limit and upper limit of the heating temperature are 30 °C and 300 °C, respectively (para 0066). Though Seita fails to explicitly teach heating at a temperature of 300 °C, Seita teaches a heating temperature between 30 and 300 °C. One would have expected the use of any value within the Seita range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 30 to 300 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Response to Arguments
Applicant’s arguments, see pg. 8-10 and 17-19, filed 11/02/2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the Yanagida (JP S60211065 A) and a new interpretation of Nagatani (JP 2007307767 A), which was cited in the office action mailed 08/02/2021.
Nagatani is cited to teach a broad interpretation of claims 1, 7, 10-11, and 14-15, wherein the peelable film is deposited on a bonding layer which is deposited on a substrate after etching. The bonding layer on the original substrate forms a new substrate surface region.
Yanagida is cited to teach ion etching a substrate to control adhesion of a metal film intended to be peeled off of the substrate.
Wiklund and Frosch are no longer relied upon and thus the arguments regarding these references are moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797